MAYFIELD, J.
(dissenting). — I am of the opinion that the declarations of Joe Green, offered by the defense as evidence, were admissible, and that it was error to decline to allow this proof. I do not doubt the correctness of the ruling in any of the cases cited as supporting the holding of the majority on this appeal. It is the application of those principles to the case and the facts here in hand, to which I cannot agree.
It is well-settled law in homicide trials that neither threats by nor declarations of third parties, standing alone, are admissible as testimony to show that such third party, and not the defendant, killed the deceased. That rule, however, has no application here. The declarations offered did not stand alone and unconnected with other facts and circumstances. In law they were not declarations of a third party. They were the declarations of the party who did the killing, made while in flight from the scene of the crime and while suffering from a wound inflicted by the accused. They were the declarations of Joe Green, who was fleeing from the home of the accused, the scene of the crime, and who, within a few minutes or a few hours at most, thereafter, was taken and put to death; and this defendant accused of murdering him, was first placed in jail on that charge. So these were the declarations of a deceased person shown to have done the killing, and for whose very acts, words, and deeds this accused is now being prosecuted. • If the state is allowed to prove the killing by Joe Green, by showing his every act, word, and deed, for days, if not for weeks and months, which had any tendency to *19connect this defendant with the killing, it does seem to me that his acts and words at this time (of the declarations), while not a part of the res gestse of the killing, were so related to and con-, nected with the killing as to explain or elucidate it. The state having brought out every word or deed of Joe Green which tended to connect the defendant as a conspirator or a guilty agent, this declaration which tended to rebut any such, conspiracy, and to show that Green thought he was shooting, or intended to shoot, the defendant instead of defendant’s wife, was certainly admissible.
The dying declaration of deceased tended to show, if it did not show, that Joe Green shot her, but that he intended to shoot this defendant, her husband, instead. The wife said it was better that Joe Green shot her than to have shot her husband; that her husband could take so much better care of the children than she could have done.
This proffered declaration, in my judgment, was admissible for several reasons: It was a part of the res gestse of matter which the state put in evidence for the purpose of connecting the defendant with the crime, by making him responsible for the acts and words of Joe Green, decedent. If all the facts and circumstances of the flight of Joe Green from the scene of the crime, defendant’s pursuit of him, shooting at him, probably wounding him, and killing him, were matters going to establish the state’s theory, that the purpose of defendant in killing Joe Green was to prevent him from becoming a witness against defendant, and not to avenge the killing of defendant’s wife, then this declaration was a part of the res gestse of this pursuit, capture, and killing of declarant, if not a part of the res gestse of the killing for which accused is on trial.
In Greenleaf on Evidence (vol. 1, § 108) it is said: “There are other declarations which are admitted as original evidence, being distinguished from hearsay by their connection with the principal fact under investigation. The affairs of men consist of a complication of circumstances so intimately interwoven as to be hardly separable from each other. Each owes its birth to- some preceding circumstances, and, in its turn, becomes the prolific parent of others; and each, during its existence, has its inseparable attributes, and its kindred facts, materially affecting its character, and essential to be known in order to a right understanding of its nature. These surrounding circumstances, con*20stituting parts of the res gestae, may always be shown to the jury, along with the principal fact,” etc.
In my judgment the declaration is admissible, under the rules announced, and authorities cited in the opinion of this court on the former appeal. It is there said: “It was also error to decline to allow the defendant to prove threats, on the part of Joe Green, the negro boy, to kill the defendant. There was evidence-in the case, and properly so, to the effect, that the negro boy killed the deceased through a mistake of identity; that is, that the boy intended to kill the defendant, and not the deceased.
“It is very true that it is not permissible for the defense to prove threats on the part of a third party to kill the deceased, when there is no evidence tending to show that such third party, and not the defendant, killed the deceased; but the rule is different where there is other and independent proof going to show that such third party actually killed the deceased. See Wills on Cir. Ev. p. 237p, where the rule is thus stated: “Courts generally do not allow the accused to introduce evidence that third persons had threatened to do the act in question; although it cannot be doubted that proof that a third person did the act in question excludes the conclusion that the accused did it; and if threats by the accused tend to show that he did the act, then why should not threats of third persons tend to show that they did it? The reasons given for excluding such testimony are various. See State v. Beaudet, 53 Conn. 536, 4 Atl. 237, 55 Am. Rep. 155; Schoolcraft v. People, 117 Ill. 271, 7 N. E. 649; State v. Fletcher, 24 Or. 295, 33 Pac. 575; State v. Crawford, 99 Mo. 74, 12 S. W. 354; Carlton v. People, 150 Ill. 181, 37 N. E. 244, 41 Am. St. Rep. 346. But see Alexander v. U. S., 138 U. S. 353, 11 Sup. Ct. 350, 34 L. Ed. 954, and Worth v. R. R. Co. (C. C.), 51 Fed. 171, where such evidence was admitted. The defendant cannot show that others had threatened to kill the deceased in the absence of any other evidence tending to connect such others with the homicide in question.—Woolfolk v. State, 81 Ga. 551, 8 S. E. 724; State v. Mann, 83 Mo. 589; State v. Duncan, 28 N. C. 236; Henry v. State (Tex. Cr. App.), 30 S. W. 802. But, in connection with such other evidence, threats by the third persons may be proved.—Morgan v. Com., 77 Ky. (14 Bush) 106. Also where the evidence against the defendant is entirely circumstantial.—Murphy v. State, 36 Tex. Cr. R. 24, 35 S. W. 174; Leonard v. Terr., 2 Wash. T. 381, 7 Pac. 872.
*21“In Morgan’s Case, 77 Ky. (14 Bush.) 106, it is said: ‘We therefore are of the opinion that when, on the trial of a man for the commission of a crime, the proof is conflicting as to-whether he or another, person perpetrated the offense, the prisoner has the same right to show the conduct, acts, and motives, of the other, that the commonwealth has to show the conduct, acts, and motives of the prisoner, and that the evidence of the feelings of Conn toward the deceased, as evidenced by previous threats and personal conflicts, should have been permitted to go-to the jury.’ ”